Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION
                            Case No. 9:18–CV–81147–BLOOM–REINHART

      UNITED STATES OF AMERICA,                        )
                                                       )
              Plaintiff,                               )
                                                       )
              v.                                       )
                                                       )
      ISAC SCHWARZBAUM,                                )
                                                       )
              Defendant.                               )
                                                       )

        PLAINTIFF UNITED STATES’ MOTION TO REPATRIATE FOREIGN ASSETS

          The United States requests an order requiring Isac Schwarzbaum to repatriate assets held

  in Swiss banks for application to his unpaid civil penalties and the related amended judgment

  entered against him in excess of $15 million.

          Because the United States seeks a collection remedy pursuant to the Federal Debt

  Collection Procedures Act (“FDCPA”, Title 28 U.S.C. §§ 3001-3308), notice and an opportunity

  to be heard must be given to Isac Schwarzbaum in the form specified under 28 U.S.C. § 3202(b)-

  (d), which is included as Exhibit A. Such notice is required to be issued by the Clerk upon the

  commencement of an FDCPA collection action, and United States requests that the Court order

  the Clerk to issue the notice forthwith since it is required without regard to a defendant’s

  opposition to the proposed collection action and regardless of whether the Court grants or denies

  the collection mechanism requested. 1




  1
   Once the Clerk issues the required notice, the United States will serve it on Schwarzbaum in
  Switzerland where he now resides, and upon his counsel, who will also receive service of this
  motion via the Court’s CM/ECF system, as indicated by the NEF.

                                                   1
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 2 of 15




         I.      Background.

         On August 27, 2018, the United States filed a four-count complaint against

  Schwarzbaum. The complaint alleged that he willfully failed to timely report his financial

  interest in foreign bank accounts for the calendar years 2006–2009 as required by 31 U.S.C.

  § 5314. ECF No. 1. The matter proceeded to a five-day bench trial. See ECF Nos. 77–81. On

  March 20, 2020, the Court issued Findings of Fact and Conclusions of Law, finding a willful

  failure to report for 2007, 2008, and 2009. ECF No. 92. On August 28, 2020, the Court issued

  an Amended Final Judgment for $12,555,813, plus further accruals of late payment penalties and

  interest. ECF No. 105. The United States recorded an abstract of judgment in Palm Beach

  County, FL, on May 3, 2021.

         As of May 31, 2021, Schwarzbaum is indebted to the United States in the aggregate

  amount of $16,570,423.54, comprised of civil penalties pursuant to 31 U.S.C. § 5321(a)(5), late

  payment penalties pursuant to 31 U.S.C. § 3717(e)(2), and pre-judgment interest pursuant to

  31 U.S.C. § 3717(a)–amounts he has not paid to date. Post-judgment interest pursuant to

  28 U.S.C. § 1961 and late-payment penalties continue to accrue from and after May 19, 2020 and

  are included in the total set forth above. And as discussed below, because the United States must

  now take action to collect, and in accordance with 28 U.S.C. § 3011, the United States is also

  entitled to recover a surcharge of ten percent of the debt owed, which equals $1,657,042.35, as-

  of May 31, 2021. 2




  2
    The calculation method of the pre-judgment interest and late payment penalties are set forth in
  the United States post-judgment motion, ECF No. 102, ¶¶ 11 and 12. The late payment penalty
  and interest continue to accrue until the civil FBAR penalty is paid in full. See United States v.
  Garrity, No. 3:15-CV-243(MPS), 2019 WL 1004584, at *9 (D. Conn. Feb. 28, 2019), appeal
                                                                                        (continued...)

                                                   2
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 3 of 15




         Schwarzbaum has not satisfied his judgment debt to the United States, nor has he even

  indicated whether he will begin the steps to make any payment. To the contrary, as set forth

  below, it appears that both before and after the trial Schwarzbaum took steps to render himself

  judgment proof by moving his assets outside the Court’s jurisdiction or disposing of them.

  Schwarzbaum sold his home in Palm Beach County three months after the Court’s ruling against

  him. And Schwarzbaum keeps tens of millions of dollars in assets overseas. For example, for

  the calendar year 2019, Schwarzbaum reported to the IRS that he had more than $49 million in

  three Swiss banks: $35,418,470 in five accounts at Privatbank Reichmuth & Co.; $13,981,378 in

  two accounts at Rahm & Bodmer; and $148,779 in two accounts at PostFinance AG; all as of

  December 31, 2019 (the filing deadline for reporting these interests for calendar year 2020 had

  not yet occurred when Schwarzbaum produced records to the United States). Under 28 U.S.C.

  § 3202(a), the United States is entitled to the entry of an order requiring Schwarzbaum to

  repatriate (return to the United States) all foreign assets up to the amount that he owes under the

  Amended Final Judgment so that these assets may be applied to that judgment debt.

         It is unreasonable to expect that Schwarzbaum will voluntarily pay the judgment. On

  several occasions Schwarzbaum, through counsel, informed the United States that he had sought

  the advice of Swiss legal counsel regarding his financial holdings in Switzerland. His

  understanding of the advice purportedly led him to believe that his Swiss assets could not be

  forcibly reached by the United States to satisfy any judgment entered against him in this case,




  withdrawn, No. 19-1145, 2019 WL 3384830 (2d Cir. July 23, 2019); United States v. Lee, No.
  2:19-CV-00769-LA, 2020 WL 4573259, at *1 (E.D. Wis. July 22, 2020).




                                                   3
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 4 of 15




  and as a result Schwarzbaum would not voluntarily pay a prospective judgment since he believed

  his assets were beyond the reach of the United States’ collection efforts.

         As to his domestic assets, in a phone call between counsel on December 8, 2020, counsel

  again relayed Schwarzbaum’s belief that he did not think the judgment was enforceable because

  the bulk of his assets were held in Switzerland. In that call, his counsel said that Schwarzbaum

  had sold his personal residence in Jupiter, FL, and that he had in essence “given up on the United

  States,” and had moved to Switzerland with no intent to return to the United States or to satisfy

  the judgment. We confirmed the June 16, 2020 sale of the Jupiter residence. 3 Schwarzbaum’s

  sale of his residence in Florida just as the stay on execution of judgment was set to expire, and

  Schwarzbaum’s abrupt move to Switzerland, shows that he will not pay the judgment

  voluntarily. See also Exhibit B, declaration of counsel for the United States. The totality of

  Schwarzbaum’s actions before and after trial to render himself judgment-proof, and his refusal to

  pay, places collection of the judgment in jeopardy because, as discussed below, the United States

  cannot use traditional enforcement mechanisms to execute, garnish, or levy upon assets located

  in the United States because Schwarzbaum has secreted them away in Switzerland.

         The United States has, therefore, begun to take additional steps to enforce the judgment.

  Pursuant to Fed. R. Civ. P. 62(a), execution on the Final Judgment was stayed for 30 days. This

  means that on or after June 17, 2020, the United States was free to take steps to collect on the

  judgment, including execution under 28 U.S.C. § 3203. On August 12, 2020, the United States



  3
    In his post-judgment discovery responses, Schwarzbaum avers that he resided at 250 Edenberry
  Ave., Jupiter, FL, “until June 16, 2020,” but that he now resides in Heiligkreuz, Switzerland.
  Exhibit E, p.1. As set forth in the warranty deed recorded with the Palm Beach County Recorder
  at Book 31513, Page 1855, Schwarzbaum (via his trust) transferred his residence on June 17,
  2020. We request the Court take judicial notice of Schwarzbaum’s transfer of his primary
  residence since the deed is a publicly recorded document.


                                                   4
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 5 of 15




  sent a letter to Schwarzbaum demanding full payment and providing instructions for sending the

  payment. On August 28, 2020, the United States sent a revised letter to reflect the amount of the

  Amended Final Judgment, and notified Schwarzbaum that the deadline for him to voluntarily pay

  the judgment debt was September 11, 2020, after which the United States would pursue forced

  collection. See Exhibits C & D. Schwarzbaum has neither paid anything nor responded to the

  demand letters. Schwarzbaum’s debts to the United States are still due and owing, along with

  post-judgment interest under 28 U.S.C. § 1961, and late-payment penalties under 31 U.S.C

  § 3717(e)(2). The United States is also entitled to recover a surcharge of ten percent of the

  amounts owed, and in its August 28th demand letter, the United States notified Schwarzbaum of

  that surcharge. 4

          On November 17, 2020, the United States served Schwarzbaum with post-judgment

  discovery pursuant to 28 U.S.C. § 3015(a) and Fed. R. Civ. P. 69(a)(2). On January 27, 2021,

  Schwarzbaum served his discovery responses, and confirmed that he has no collection potential

  from assets in the United States because he moved them all offshore. 5 See Exhibits E & F (post-

  judgment discovery responses). He confirmed he has over $49 million in assets held in



  4
    The surcharge, authorized by 28 U.S.C. § 3011(a), applies once a judgment debtor fails to pay
  the amount due under a judgment pursuant to a demand for payment, and the United States must
  resort to post-judgment remedies under the Federal Debt Collection Procedures Act to enforce
  the claim for the judgment debt. See Office of Thrift Supervision v. Paul, 985 F. Supp. 1465,
  1476 (S.D. Fla. 1997) (ordering payment of the ten-percent surcharge to cover litigation costs of
  collecting a federal debt).
  5
   At trial, Joint Exhibit 9 and Schwarzbaum’s testimony demonstrated that in October and
  November 2009, Schwarzbaum transferred the bulk of his liquid assets from the United States to
  his Societe Generale account in Switzerland after he received the letter from UBS AG informing
  him that his accounts at UBS were within the scope of the United States’ treaty request. See
  Transcript of Trial Day 3, ECF No. 79, at 40:7-44:15 (evidencing liquidations and transfers from
  Schwarzbaum’s accounts at Bank of America, and Scottrade, Inc., as well as from his bank
  account in Costa Rica into his Societe Generale account in Switzerland).


                                                   5
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 6 of 15




  Switzerland that can be used to satisfy the Amended Final Judgment. See Exhibit G (2019

  FBAR provided by Schwarzbaum as part of his discovery responses). The United States also

  recorded an abstract of judgment in Palm Beach County, Florida. 6 The United States is not

  otherwise able to enforce the Amended Final Judgement because Schwarzbaum does not hold

  sufficient assets in the United States to satisfy the amount he owes.

         While he appears to lack assets in the United States, Schwarzbaum’s discovery responses

  and most recent FBAR filings show that he can readily pay the Amended Final Judgment.

  Schwarzbaum reported to the IRS that he maintains bank and securities accounts at Privatbank

  Reichmuth & Co., and at Rahm & Bodmer, both located in Zurich, Switzerland, and at

  PostFinance AG, located in Muenchenstein, Switzerland, with balances totaling $49,548,627.

  Exhibit G.

         Schwarzbaum’s refusal to satisfy the judgment appears deliberate and directly subverts

  this Court’s authority. As noted by the Court, the civil FBAR penalty is remedial in nature, and

  is meant to reimburse the United States for the costs incurred by the IRS for its lengthy

  investigation and enforcement efforts regarding Schwarzbaum’s failure to comply with the Bank

  Secrecy Act, and to uphold the enforcement of federal law in general. See generally ECF No.

  98, pp.10-15. Schwarzbaum should not be allowed to avoid paying his judgment debt any longer

  by keeping funds in foreign bank accounts when it was the maintenance of similar, unreported,

  foreign accounts that he was found liable for in the first place. An order that Schwarzbaum

  repatriate the funds in his Swiss accounts is appropriate, up to the amount he owes to the United

  States pursuant to the Amended Final Judgment. That total equals the amount of the judgment



  6
   The United States’ abstract of judgment is recorded with the Palm Beach County Recorder at
  Book 32446, Page 1844.


                                                   6
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 7 of 15




  against Schwarzbaum, plus the 10% surcharge under 28 U.S.C. § 3011(a), and accrued late-

  payment penalties and post-judgment interest. As of May 31, 2021, the total Schwarzbaum owes

  the United States is $18,227,465.89, with penalties and interest continuing to accrue.

         II.     Argument.

                 A.     The Federal Debt Collection Procedures Act authorizes execution
                        against a U.S.-based bank account to satisfy a federal debt

         Under the Federal Debt Collection Procedures Act, 28 U.S.C. §§ 3001–3308, the

  remedies listed are the “exclusive civil procedures” for the United States to recover on the

  amount owed to the United States. See 28 U.S.C. § 3001(a); U.S. Commodity Futures Trading

  Comm’n v. Escobio, 946 F.3d 1242, 1252 (11th Cir. 2020); United States v. Bedi, 318 F. Supp.

  3d 561, 565 (N.D.N.Y. 2018); Mahler v. United States, No. 01-14152, 2001 WL 1572070, at *1

  (S.D. Fla. Oct. 5, 2001). Under the FDCPA, property “includes any present or future interest …

  wherever located and however held (including community property and property held in trust

  (including spendthrift and pension trusts))[.]” 28 U.S.C. § 3002(12). 7 Under Section 3202, the

  United States may enforce a judgment by the enumerated remedies listed in Subchapter C

  (§§ 3201–3206). In support of these remedies the United States may also avail itself of any writ

  that a district court may issue under the All Writs Act, 28 U.S.C. § 1651. See 28 U.S.C.

  § 3202(a). All property of the judgment debtor where there is a substantial nonexempt interest is

  subject to levy pursuant to a writ of execution. 28 U.S.C. § 3203(a) and (c); see also Fed. R.


  7
   The definition in the FDCPA tracks the definition of “property” under the bankruptcy code,
  which defines property of the estate to include “property, wherever located and by whomever
  held.” 11 U.S.C. § 541(a). Bankruptcy courts have held that property held abroad by a debtor is
  subject to a repatriation order and must be brought back into the United States. See, e.g.,
  Advanced Telecomm. Network, Inc. v. Allen (In re Advanced Telecomm. Network, Inc.), No.
  6:03-BK-00299-KSJ, 2011 WL 3585827, at *2-*4 (Bankr. M.D. Fla. Jul. 28, 2011).




                                                   7
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 8 of 15




  Civ. P. 69(a); United States v. Toll, Case No. 16-cv-60922, 2016 WL 4549689, at *4 n.2 (S.D.

  Fla. Sep. 1, 2016) (Bloom, J.).

         Property in which the judgment debtor has a substantial non-exempt interest that is in the

  custody of another person is subject to a writ of garnishment. When served with a writ of

  garnishment, the holder of the property generally must turn it over to the United States for

  satisfaction of the judgment debt. 28 U.S.C. § 3205(a)-(b); United States v. McArthur, 7 F.

  Supp. 3d 1220, 1221-22 (S.D. Ala. 2014) (bank accounts); United States v. Fussell, Case No. 11-

  60175, 2013 WL 12080161, *1, *3-*4 (S.D. Fla. Oct. 31, 2013) (Lenard, J.) (IRA accounts).

  District courts, however, lack subject matter jurisdiction to issue writs of garnishment to a

  judgment debtor’s bank account in another state or in a foreign country. See, e.g., Stansell v.

  Revolutionary Armed Forces of Colombia (FARC), 149 F. Supp. 3d 1337, 1340-42 (M.D. Fla.

  2015) (holding that accounts in New York could not be garnished by a district court in Florida); 8

  Inversiones Y Procesadora Tropical Inprosta, S.A. v. Del Monte Int’l GMBH, Case No.

  16024275, 2020 WL 6384878, at*4 (S.D. Fla. Aug. 5, 2020) (Louis, M. J.) (holding that

  accounts in Costa Rica could not be garnished by a district court in Florida but that as a general

  proposition the Court had personal jurisdiction over a party and could order that party to turn




  8
    The district court in Stansell noted that garnishment proceedings are quasi in rem by nature,
  and so the rules for determining whether there is jurisdiction over the res held by an innocent
  third party alleged to be owned by the judgment debtor counsels strict construction of the Florida
  garnishments statutes. Stansell, 149 F. Supp. 3d at 1339-40. The district court went on to note
  that where the party in control of the res was a rival claimant to the property of the judgment
  debtor, or where the res was held by a party to the suit who had consented to the personal
  jurisdiction and was not a disinterested stakeholder, then under Eleventh Circuit law it might be
  possible to reach assets outside the jurisdiction to satisfy a judgment, at least in an admiralty
  case. Id. at 1341 (citing United States v. One Lear Jet Aircraft, 836 F.2d 1571 (11th Cir. 1988);
  Inland Credit Corp. v. M/T Bow Egret, 552 F.2d 1148 (5th Cir. 1977); Treasure Salvors, Inc. v.
  Unidentified Wrecked & Abandoned Sailing Vessel, 569 F.2d 330 (5th Cir. 1978)).


                                                   8
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 9 of 15




  over property located outside of a court’s jurisdiction). 9

         Thus, any assets that Schwarzbaum owns in the United States and/or the State of Florida

  would be subject to execution or garnishment were the United States to apply to this Court (or a

  district court in another state) for the appropriate writ or order under the FDCPA. But, it appears

  from the post judgement discovery responses that Schwarzbaum sold his personal residence in

  Jupiter, Florida, two days after the United States moved for an amended judgment (ECF No.

  102), and the stay of execution on the Court’s original judgment (ECF No. 99) was set to expire.

  Schwarzbaum further disclosed that, save a de minimis amount on deposit at Bank of America,

  all his bank accounts are located outside of the United States. At best, Schwarzbaum appears to

  have actively attempted to render himself judgment proof, and to frustrate the United States’

  ability to use standard FDCPA remedies. The Court, however, is not powerless to act.

         First, a district court has inherent authority to ensure that prevailing parties can enforce

  money judgments in their favor. See, e.g., Pfizer, Inc. v. Uprichard, 422 F.3d 124, 131 (3d Cir.

  2005). This inherent authority extends such that a district court may enter “appropriate orders”

  to ensure that its prior judgments and orders are properly enforced. Id.; see also Zinni v. ER

  Solutions, Inc., 692 F.3d 1162, 1167 (11th Cir. 2012) (noting that district courts have inherent

  authority to compel defendants to satisfy judgments against them). Second, even though a

  judgment debtor, like Schwarzbaum, has placed all their assets offshore to defeat collection, a

  district court still has personal jurisdiction over them. Under the All Writs Act (which the



  9
    See also United States v. First Nat. City Bank, 379 U.S. 378, 383-84 (1965), where it was noted
  that district courts have inherent authority to issue a temporary restraining order against a debtor
  to freeze foreign bank accounts because the court was empowered to order a debtor to do
  something once it had personal jurisdiction over the party.




                                                     9
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 10 of 15




   FDCPA incorporates) the Court can issue a writ or other order requiring Schwarzbaum to bring

   sufficient assets back onshore to satisfy the judgment.

                  B.     Repatriation of foreign assets is authorized in aid of collection on a
                         judgment owed to the United States.

          Under Section 3202(a) of the FDCPA, the Court “may issue other writs pursuant to

   section 1651 of title 28, United States Code [the “All Writs Act”], as necessary to support such

   remedies” available under the Federal Debt Collection Procedures Act. 28 U.S.C. § 3202(a).

   The All Writs Act provides that a court “may issue all writs necessary and appropriate in aid of

   their … jurisdiction[s].” 28 U.S.C. § 1651(a).

          That includes the power to order judgment debtors to repatriate foreign assets. United

   States v. McNulty, 446 F. Supp. 90, 92 (N.D. Cal. 1978). Indeed, “there appears to be little

   hesitation on the part of courts to issue such orders.” Id. A repatriation order is warranted where

   a judgment debtor maintains large amounts of money or assets abroad and insufficient money or

   assets within the United States to satisfy the judgment. “Only for the most compelling reasons

   should a court refuse relief to the Government where a citizen of the United States keeps most of

   his assets in a foreign country.” United States v. Ross, 196 F. Supp. 243, 245-46 (S.D.N.Y.

   1961), aff’d, 302 F.2d 831 (2d Cir., 1962); see also Sec. Exch. Comm’n v. Aragon Cap. Advisors,

   LLC, No. 07-919-FM, 2011 WL 3278907, at *9 (S.D.N.Y. July 26, 2011) (repatriation order

   “reasonable and appropriate to ensure that [the judgment debtor’s] assets can be brought under

   the Court’s control” absent “any showing that [judgment debtor’s] liquid assets are sufficient to

   satisfy the Final Judgment.”).

          Though many cases citing repatriation orders appear to be in connection with income tax




                                                    10
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 11 of 15




   enforcement, repatriation orders are not limited to tax cases. 10 The United States Securities and

   Exchange Commission and the Federal Trade Commission, relying on both the contempt power

   and inherent authority of district courts, have obtained repatriation orders for non-income tax

   related debts owed to the United States (or one of its agencies). See, e.g., Aragon Cap. Advisors,

   2011 WL 3278907 at *8-*9 (SEC action); Fed. Trade Comm’n v. Affordable Media, 179 F.3d

   1228, 1232 (9th Cir. 1999). Courts consistently grant motions for repatriation without significant

   discussion. Courts merely require that a substantial liability exists and the government’s ability

   to collect is shown to be in jeopardy. There is no requirement that a fraudulent transfer has taken

   place. See, e.g., McNulty, 446 F. Supp. at 90 (assets under repatriation order were winnings from

   Irish Hospitals sweepstakes). Nor does it matter if the assets are held in a trust. Lawrence v.

   Goldberg (In re Lawrence), 279 F.3d 1294, 1298 (11th Cir. 2002) (affirming contempt order

   when debtor refused to repatriate funds from overseas trust); United States v. Grant, No. 00-

   8986, 2005 WL 2671479, at *3 (S.D. Fla. Sept. 2, 2005) (Klein, J.), adopted by No. 00-8986,

   2005 WL 3747779 (S.D. Fla. Dec. 22, 2005) (Jordan, J.) (tax case). 11 A court’s discretion to



   10
     The ability of the United States to seek, and a court to grant, a repatriation order for the
   collection of delinquent taxes is without question. See, e.g., United States v. L & L Int’l, Inc.,
   No. 17-923, 2020 WL 168852, at *3 (S.D. Tex. Jan. 13, 2020) (citing Ross and McNulty in an
   income tax enforcement action).
   11
      See, also, Travelers Cas. & Sur. Co. of Am. v. Dunmore, No. 07- 02493-TLN-DB, 2017 WL
   6343914, at *2 (E.D. Cal. Dec. 11, 2017) (“The Court’s personal jurisdiction over Judgment
   Debtors creates the authority to order Judgment Debtors to repatriate assets held outside the
   United States.”); Taubert v. Off. of Atty. Gen, 79 So.3d 77 (Fl. Dist. Ct. App. 2011) (affirming
   trial court’s repatriation order under state law for a civil judgment for a violation of the Florida
   Deceptive and Unfair Trade Practices Act); Fed. Trade Comm’n v. On Point Global, LLC, No.
   19-25046, 2020 WL 3268266, at *6 (S.D. Fla. Jan. 14, 2020) (ordering repatriation as part of a
   preliminary injunction) ; cf. United States v. Bradley, 644 F.3d 1213, 1308-11 (11th Cir. 2011)
   (discussing the appropriate remedies under the FDCPA in a criminal context and noting that
   repatriation ordered by the district court to satisfy a debt owed to the United States was proper
   under the FDCPA and the All Writs Act).


                                                     11
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 12 of 15




   deny a repatriation motion is limited. Instead, repatriation should be readily available except for

   the most compelling reasons. As one court stated:

                    Only for the most compelling reasons should a court refuse relief
                    to the Government where a citizen of the United States keeps most
                    of his assets in a foreign country and claims that they are immune
                    from application to his income tax liability because of their situs in
                    a foreign country.

   Ross, 196 F. Supp. at 245. While the repatriation here is to compensate the United States for a

   remedial civil penalty, and not for application towards federal tax liabilities, this is a distinction

   without a difference. 12 Schwarzbaum’s blatant refusal to pay the judgment deprives the United

   States of funds to which it is legally entitled, and it also undermines the authority of the Court.

   Further, the United States continues to incur additional time and expense to seek enforced

   satisfaction of a judgment in its favor under a statute specifically designed by Congress to

   compensate the United States for the costs of investigating failures to comply with the Bank

   Secrecy Act. Schwarzbaum’s actions may encourage others to simply refuse to pay unless the

   United States pursues enforced collection efforts. The fact that it appears that Schwarzbaum was

   planning to not pay any judgment even before trial makes matters even worse, and he should not

   be rewarded for rendering himself judgment proof.

             Accordingly, this Court has jurisdiction to enter any such order necessary to aid in the

   enforcement, execution, and collection of Schwarzbaum’s unpaid judgment debt. This includes

   jurisdiction to order Schwarzbaum to repatriate his assets held in foreign countries up to the

   amount he owes under the Amended Final Judgment, together with all continuing interest and

   penalty accruals on account of Schwarzbaum’s ongoing refusal to pay (as the rates set forth in




   12
        See Order Assessing Penalties, ECF No. 98, at 10-15.


                                                     12
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 13 of 15




   the United States Rule 59(e) motion), as well as the ten percent surcharge under § 3011, together

   with any other relief that the Court feels is appropriate in aid of effectuating its judgment.

          III.    Conclusion.

          A judgment debtor such as Schwarzbaum who fails to pay a civil judgment based on a

   Title 31 liability should not be allowed avoid paying that liability by keeping funds in a foreign

   jurisdiction. This is especially so when it is clear that Schwarzbaum’s lack of assets in the

   United States, and his decision to move from Florida to Switzerland immediately after the Court

   entered its Amended Final Judgment, are the results of a voluntary decision he began in advance

   of litigation to render himself judgment-proof. This course of action is even more egregious

   since it was Schwarzbaum’s willful concealment and failure to report his Swiss accounts that

   incurred liability under the Bank Secrecy Act in the first place. He holds over $49 million worth

   of assets in Swiss banks. Moreover, Schwarzbaum’s post-judgment discovery responses aver

   that he lacks sufficient assets within the United States to pay his liabilities. The government’s

   ability to collect Schwarzbaum’s significant civil liabilities will be jeopardized if it cannot

   collect the funds held in his Swiss accounts (as well as any other funds held in foreign

   jurisdictions), as Schwarzbaum will have unfettered access to invest, spend, or otherwise

   dissipate the accounts if he is not ordered to repatriate the necessary funds which are a viable

   source of collection. Repatriation is thus warranted to enable the United States to satisfy

   Schwarzbaum’s judgment debt.

          IV.     Relief Requested.

            The Court has ordered significant relief and because Schwarzbaum has refused to

   comply with the Court’s judgment, the United States has been forced to incur additional time and

   expense to seek forced collection. The Court possesses the power to order Schwarzbaum to

   move his offshore funds within the Court’s control because it has personal jurisdiction over him,

                                                     13
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 14 of 15




   and repatriation is a valid remedy under both state of federal law. Schwarzbaum should be

   ordered to repatriate funds from his Swiss accounts, in such amount as of a date certain set by the

   Court to satisfy the amounts due under the Amended Final Judgment, all pre-judgment interest,

   penalty accruals, the 10% surcharge under 28 U.S.C. § 3011, and post-judgment interest under

   28 U.S.C § 1961.

          As of May 31, 2021, the amount that should be repatriated is $18,227,465.89, with post-

   judgment interest from and after this date, from the accounts Schwarzbaum maintains at

   Privatbank Reichmuth & Co., and Rahm & Bodmer, Zurich, Switzerland, including the

   Privatbank Reichmuth & Co. account numbers ending with 1001, 1003, 1004, 1005, and 1006;

   as well as the Rahm & Bodmer account number ending in 7-701, which are the Swiss accounts

   Schwarzbaum disclosed on his most recent FBAR filings. Within 30 days of the Court’s

   granting of this motion, upon repatriation Schwarzbaum should deposit such amounts in the form

   of an appeal bond pursuant to L.R. 62.1, or with the registry of this Court, or other satisfactory

   means of compliance with the approval of the United States and the Court. 13 Should the Court




   13
      Because Schwarzbaum has appealed the Court’s final judgment, the United States suggests
   that Schwarzbaum be ordered to repatriate the funds requested by way of an appeal bond under
   L.R. 62.1. However, the United States is also open to other avenues of compliance, including
   Schwarzbaum certifying to the Court that he has repatriated the necessary funds and placed them
   in his attorney’s trust account, or by Schwarzbaum depositing the necessary funds into the
   Court’s registry under L.R. 67.1(c), or by Schwarzbaum certifying (under seal) that he has
   repatriated the necessary funds and placed them in an identified bank account within the Court’s
   jurisdiction. Should the motion be granted, the United States will provide an updated balance as-
   of the date-certain ordered by the Court to account for post-judgment interest and penalty
   accruals so that Schwarzbaum knows the correct amount to be repatriated, together with any
   additional amounts required by the Court’s local rule regarding appeal bonds (which requires
   that an appellant deposit 110% of the amount of the judgment owed).




                                                    14
Case 9:18-cv-81147-BB Document 115 Entered on FLSD Docket 06/03/2021 Page 15 of 15




   so order (and after consultation with Schwarzbaum if necessary), the United States will submit a

   proposed order that effectuates the Court’s grant of the repatriation requested.

          As required by 28 U.S.C. § 3202(b), the United States has prepared the required notice

   included here as Exhibit A. The United States requests that the Court direct the Clerk to issue

   the notice by signing it and affixing the Court seal in the same manner as with a summons, and

   then the United States will serve it on both Schwarzbaum and his counsel.

                              CERTIFICATE OF NO CONFERENCE

          Motions to enforce a judgment are exempt from the conferral requirements of Local Rule

   7.1(a)(3).

                                                 Respectfully submitted,

                                                 DAVID A. HUBBERT
                                                 Acting Assistant Attorney General
                                                 Tax Division, U.S. Department of Justice

                                                 /s/ Jeffrey N. Nuñez
                                                 JEFFREY N. NUÑEZ
                                                 MARY ELIZABETH SMITH
                                                 JOHN P. NASTA, JR. (Fla. Bar. No. 1004432)
                                                 MICHAEL N. WILCOVE
                                                 Trial Attorneys, Tax Division
                                                 U.S. Department of Justice
                                                 P.O. Box 14198
                                                 Washington, D.C. 20044
                                                 202-353-1988 (v)
                                                 202-514-9868 (f)
                                                 Mary.E.Smith@usdoj.gov
                                                 John.Nasta@usdoj.gov
                                                 Michael.N.Wilcove@uswdoj.gov
                                                 Jeffrey.N.Nunez@usdoj.gov

                                                 Of counsel:

                                                 JUAN ANTONIO GONZALEZ
                                                 Acting United States Attorney
                                                 Southern District of Florida



                                                   15
